Citation Nr: 0332045	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
dependent's educational assistance (DEA) benefits in the 
amount of $480.40.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
December 1970.  He died February [redacted], 1996.  The appellant is 
his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 decision of the Committee on Waivers and 
Compromises (COWC) of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Louis, Missouri, which denied a 
waiver of overpayment in the amount of $480.40 for 
dependent's educational assistance (DEA) benefits.  

This case has been advanced on the docket due to 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2003).  


REMAND

This appeal is not yet ready for appellate review.  The 
appellant has questioned the creation of this debt.  In her 
notice of disagreement (NOD) received by VA in January 2002, 
she indicated that she did not know she was being overpaid.  
The Board interprets this statement as a question concerning 
the validity of the $480.40 debt that is the subject of this 
appeal.  In addition, the appellant's representative 
specifically challenged the validity of the debt in the 
appellant's brief dated October 2003.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment and 
also asserts that the underlying debt is invalid, the VA must 
resolve both matters. Schaper v. Derwinski, 1 Vet. App. 430 
(1991). Further, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with 
the issue pertaining to entitlement to waiver of recovery of 
the overpayment. See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991). The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Therefore, the RO must initially make a 
determination as to whether the indebtedness attributed to 
the appellant is proper. 

Although the question of the validity of the debt is 
inextricably intertwined with the question of waiver of 
recovery of the overpayment, the issue of the validity of the 
debt is not before the Board on appeal.  If the determination 
concerning the validity of the debt is adverse to the debtor 
and she files a timely notice of disagreement, she should be 
provided a statement of the case.  She would then be given 
the appropriate opportunity to perfect an appeal by filing a 
timely and adequate substantive appeal concerning the issue 
of the validity of the debt.

This case is REMANDED to the RO for the following:

1.  The RO should specifically address 
the issue of the validity of the creation 
of the overpayment indebtedness, 
including the question of whether there 
was sole administrative error on the part 
of the VA in the creation of the 
overpayment. If it is found, based upon 
the evidence of record, that the 
overpayment indebtedness was validly 
established, the RO should so notify the 
appellant.   

2.  The appellant should be given another 
opportunity to submit a completed Form 
20-5655, Financial Status Report.  

3.  Then, the January 2002 waiver denial 
should be readjudicated.  If waiver 
continues to be denied, the appellant and 
her representative must be furnished a 
supplemental statement of the case 
(SSOC). 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord her due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


